This case comes here on appeal of defendant from a judgment overruling a demurrer to the complaint as not stating a cause of action. The action is for recovery of damages for the unlawful killing of plaintiff's intestate. The gist of the demurrer is that the complaint sets up a purported action in negligence and does not particularize with facts and circumstances supporting the general allegation of negligence. But the complaint alleges a willful and felonious slaying, and therefore sets up a good cause of action.
The demurrer was properly overruled and the judgment is
Affirmed.